Order entered January 14, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01540-CV

                               STEVEN V. TIPPS, Appellant

                                              V.

                              PURPLE TREE, LLC, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-04540-B

                                          ORDER
       Before the Court is appellant’s January 9, 2019 motion for an extension of time to file a

notice of appeal. We GRANT the motion. The notice of appeal filed with this Court on

December 28, 2018 is deemed timely for jurisdictional purposes.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE